TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00435-CR


Robert Martin, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 955530, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on June 7, 2002.  The court reporter has now
informed the Court that the record will be completed by September 27, 2002.
The court reporter for the 331st District Court, Mr. Joel Silva, is ordered to file the
reporter's record no later than September 27, 2002.  No further extension of time will be granted. 
It is ordered August 22, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish